DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-7 are pending. Claim 1 is independent.  No claim is amended in the response filed 2/23/2022.  
The rejection of claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 8,323,743 B2) in view of Nakayama et al. (US 9,249,295 B2) is maintained.
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.  Applicants urge that Nakayama et al. (‘743) nor Nakayama et al. (US 9,249,295 B2) teach the claimed onium salt.  In response, the claims recite material limitation to at least one onium salt selected from the group consisting of organic sulfuric acid phosphonium salts, organic sulfonic acid phosphonium salts, quaternary ammonium salts of an organic sulfuric acid having an alkyl group with not less than 3 carbon atoms in the molecule and quaternary ammonium salts of an organic sulfonic acid having an alkyl group with not less than 3 carbon atoms in the molecule.  With this Markush grouping along with the Applicants specification [0029] defining the scope of organic sulfonic acid phosphonium salts, Examiner must maintain the combination rejection because Nakayama et al. (‘743) teach dodecylbenzene sulfonic acid with sodium salts in col.12,ln. 27, however, not with the claimed phosphonium salts.  Also, 295 B2) guiding one of ordinary skill to the claimed onium salts in the abstract teaching a specific quaternary ammonium salt (B2) and a quaternary phosphonium salt and/or phosphine compound (B3) each including organic sulfonic/sulfuric acids with at least 3 carbon atoms in the acid (see col.17-19 and col.31-39) which encompasses the claimed onium salts of claim 1, and Nakayama et al. (US 9,249,295 B2) provides motivation of excellent in interfacial adhesion (see abstract) in the analogous carbon fiber pretreatment art.  Accordingly the rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 8,323,743 B2) in view of Nakayama et al. (US 9,249,295 B2).
Nakayama et al. (‘743) teach a finish composition for carbon fiber comprising an epoxy-polyether-modified silicone and an amino-modified silicone as the silicone smoothing agent of claims 1 and 4.   
The non-ionic surfactant required in claim 1, is taught by Nakayama et al. (‘743) in the abstract and col.11,ln.30.  See Table 5, formulation 1 exemplifying a carbon fiber finishing agent comprising  Silicone composition S-1: an amino-modified silicone (having a viscosity of 1,300 mm/s at 25 deg.C. and an epoxy equivalent of 2,000 g/mol) as explained in col.20,ln.15-20, and then nonionic Surfactant N-1 polyoxyethylene alkylether surfactant. See example 1, col.20 and table 5, col.25.
Regarding claim 5, Nakayama et al. (‘743) teach 1 to 95 wt % of the silicone (encompassing the claimed smoothing agent) and from 5 to 50 wt % of the surfactant (encompassing the claimed onium salt) in the total of the non-volatile components of the finish. See [abstract and col.3,ln.50-60 and col.4,ln.30-60]. 
Regarding claim 6, see col.20,ln.30-40 teaching the proper balance, of a polyoxyethylene alkylether, selected from those (with C12-C14 alkyl groups) having oxyethylene repeating units in a number ranging from 3 to 12 and having a hydrophilic-lipophilic balance proper for a silicone component in a finish.  Also, teaching a mixture of an oxyethylene-oxypropylene block copolymer and a terminally alkyletherified compound thereof (with M.W. ranging from 1,000 to 5,000, where the ratio between oxypropylene and oxyethylene ranges from 80:20 to 60:40 and the ratio between those having terminal hydroxyl groups and those having terminal 2-ethylhexyl groups was selected to control the hydrophilic-lipophilic balance of the mixture proper for a silicone component in a finish.)

Nakayama et al. (‘743) do not teach the claimed onium salt in their finishing agent. Nakayama et al. (‘743) explicitly teach dodecylbenzene sulfonic acid with sodium salts in col.12,ln. 27, and not with the claimed phosphonium salts as is also recited in [0029] of Applicants specification defining the scope of organic sulfonic acid phosphonium salts). Also, Nakayama et al. (‘743) explicitly teach olylmethylethyl ammonium ethosulfate, (see col.12,ln.62) which has only 2 carbon atoms on the sulfuric acid which does not meet the claimed limitation of not less than 3C atoms.   Examiner notes that Nakayama et al. (‘743) col.12,ln.15-65, guide one of ordinary skill to the equivalence of the recited sodium salts, with phosphonic acids in general ie, col.12 lines 30-47 guides one of ordinary skill to higher fatty acid sulfonic acids and their salts include both sodium salts and phosphonic acid salts in general.
	In the analogous art, Nakayama et al. (US 9,249,295 B2) was found as a similar carbon fiber precursor treatment agent (col.42,ln.47) and explicitly guides one of ordinary skill to the claimed onium salts in the abstract teaching a specific quaternary ammonium salt (B2) and a quaternary phosphonium salt and/or phosphine compound (B3) each including organic sulfonic/sulfuric acids with at least 3 carbon atoms in the acid (see col.17-19 and col.31-39) which encompasses the claimed onium salts of claim 1, and Nakayama et al. (US 9,249,295 B2) provides motivation of excellent in interfacial adhesion (see abstract) in the analogous carbon fiber pretreatment art.
.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761